
	
		II
		111th CONGRESS
		1st Session
		S. 2650
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  stator/rotor.
	
	
		1.Stator/Rotor
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Stator/rotor parts designed for use in a combined
						generator/electric motor, with motor function rated at 100kW, the foregoing
						certified by the importer for use in hybrid electric vehicles (provided for in
						subheading 8503.00.95)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
